FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: MARIA ELENA GAMBOA                        No. 11-35102
NICDAO,
                                                 D.C. No. 3:10-cv-00151-TMB
          Debtor,
________________________
                                                 MEMORANDUM *
MARIA ELENA GAMBOA NICDAO,

               Appellant,

  v.

CASH ALASKA II, LLC,

               Appellee.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                            Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maria Elena Gamboa Nicdao appeals pro se from the district court’s

judgment dismissing her second appeal from the bankruptcy court’s amended

judgment in her Chapter 7 adversary proceeding. We have jurisdiction under 28

U.S.C. § 158(d). We review de novo, Decker v. Tramiel (In re JTS Corp.), 617

F.3d 1102, 1109 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Nicdao’s second appeal because, after

the bankruptcy court amended its judgment on remand following Nicdao’s first

appeal, there were no additional issues for the district court to review and it was

precluded from reconsidering previously decided issues. See Thomas v. Bible, 983

F.2d 152, 154 (9th Cir. 1993) (law of the case doctrine precludes reconsideration

of an issue that has already been decided by the same court, or a higher court, in

the identical case). Nicdao also failed to establish grounds based upon which the

district court could exercise its discretion not to apply the preclusive law of the

case doctrine and reconsider issues it had decided in the first appeal. See id. at 155

(discussing limited exceptions to the law of the case doctrine).

      We do not address issues raised by Nicdao for the first time on appeal. See

Brown v. Gen. Tel. Co. of Cal., 108 F.3d 208, 210, n.1 (9th Cir. 1997).

      AFFIRMED.




                                           2                                     11-35102